BENSON, Judge
ORDER
Plaintiff's motion for an order requiring the production of certain documents came before the court on August 27, *3281976. After oral arguments, the matter was submitted for decision. The decision as to each request is set forth.
Request No. 2 — Denied.
Request No. 3 — Denied.
Request No. 4 — Denied.
Request No. 5 — Denied.
Request No. 7 — Denied.
Request No. 8 — Granted insofar as the Guam franchise holder is concerned, and for the period from January 1972 through January 1975.
Request No. 10 — Denied.
Request No. 13 — Granted for the period during which Lee Company had an interest in the Plaintiff and subsequent thereto as to documents which comment upon the Plaintiff’s performance of its franchise agreements.
Request No. 14 — Denied.
Request No. 15 — Granted insofar as the Guam franchise is concerned and for the period from January 1972 through January 1975.
Request No. 16 — Granted insofar as the Guam franchise is concerned and for the period from January 1972 through January 1975.
Request No. 19 — Granted.
Request No. 20 — Granted with respect to the Guam franchise.
Request No. 21 — Denied.
Request No. 23 — Granted.
Request No. 24 — Granted insofar as the Guam franchise is concerned and for the period from January 1972 through January 1975.
Request No. 27 — Granted.
Request No. 28 — Granted with respect to the Guam franchise.
Request No. 30 — Denied.
It is so ordered.